DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “to-be-charged device” in Claim 1; “first switching device”, “second switching device”, and “third switching device” in Claim 3; “fourth switching device” in Claim 6; “to-be-charged device” in Claim 9; “to-be-charged device” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2015/0091497 to Leung et al. (“Leung”) and US Patent Application Publication Number 2017/0170671 to Mergener et al. (“Mergener”).

In reference to Claim 1, Leung discloses an electronic device (See Figure 2 Number 100), comprising: a battery (See Figure 2 Number 30); and an output voltage adjustment circuit (See Figure 2 Numbers 32, 156, and 166); and a charging chip connected to the output voltage adjustment circuit and configured to send a control signal to the output voltage adjustment circuit (See Figure 2 Number 152 and Paragraphs 33-34, 68, and 76-77) wherein the output voltage adjustment circuit is coupled to the battery, and configured to output, according to a control signal, a first voltage so as to reversely charge a to-be-charged device by the battery (See Paragraphs 73-75) and a second voltage so as to supply power to the electronic device by the battery (See Figure 2 Number 60 and Paragraphs 29 and 70-72).  Leung does not explicitly disclose a first battery; a second battery; and a serial-parallel conversion circuit; wherein the serial-parallel conversion circuit is coupled to the first battery and the second battery, and configured to switch, according to a control signal, between: coupling the first battery and the second battery in series so as to reversely charge the to-be-charged device by the first battery and the second battery; and coupling the first battery and the second battery in parallel so as to supply power to the electronic device by the first battery and the second battery.  Mergener discloses an electronic device (See Paragraph 3) comprising a first battery (See Figure 3 Number 12 ‘CELL 1’ and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung using the multiple batteries and serial-parallel conversion circuit of Mergener, and with the charging chip of Leung as the processor/charging chip sending the control signal to the serial-parallel conversion circuit, resulting in the invention of Claim 1, because the simple substitution of the multiple-battery battery-pack and serial-parallel conversion circuit of Mergener in place of the single-battery battery-pack and voltage boost circuit of Leung would have yielded the predictable result of providing the multiple voltages from a single battery pack without the need to perform voltage conversion (See Paragraphs 3-5 of Mergener).

In reference to Claim 3, Leung and Mergener disclose the limitations as applied to Claim 1 above.  Mergener further discloses that the serial-parallel conversion circuit comprises a first switching device (See Figure 3 Number 24 [left] and Figure 8 Numbers 116 and 118)), a second switching device (See Figure 3 Number 24 [right] and Figure 3 Numbers 120 and 122)), and a third switching device (See Figure 3 Number 24 [center] and Figure 8 Number 124)), wherein a first terminal of the first switching device is connected to an anode of the first battery, and a second terminal of the first switching device is connected to an anode of the second battery (See Figure 3 Number 24 [left] and Figure 8 Numbers 116 and 118)); a first terminal of the second switching device is connected to a cathode of the second battery, and a second terminal of the second switching device is connected to a cathode of the first battery (See Figure 3 Number 24 [right] and Figure 3 Numbers 120 and 122)); a first terminal of the third switching device is connected to the second terminal of the first switching device, and a second terminal of the third switching device is connected to the second terminal of the second switching device (See Figure 3 Number 24 [center] and Figure 8 Number 124)); and a control terminal of the first switching device, a control terminal of the second switching device, and a control terminal of the third switching device are connected to a processor in the electronic device (See Figure 8 Number 112), and are configured to turn on or off the respective switching devices according to a received control signal, so that the first battery and the second battery are connected in series, or the first battery and the second battery are connected in parallel (See Paragraph 103).

In reference to Claim 9, Leung and Mergener disclose the limitations as applied to Claim 1 above.  Leung, as mod by Mergener further discloses that the electronic device is configured to reversely charge the to-be-charged device (See Paragraphs 73-75 of Leung) by coupling the first and second batteries in series to double a voltage (See Paragraphs 3 and 106 of Mergener), thereby realizing fast charging of the to-be-charged device (See Paragraphs 75-76 of Leung), compared with when supplying power to the electronic device by coupling the first and second batteries in parallel (See Paragraphs 3 and 106 of Mergener), and wherein the electronic device is configured to double the voltage without a boost circuit in the electronic device (See Figures 3 and 8 of Mergener).

In reference to Claim 10, Leung discloses a charging method, which is applicable to an electronic device (See Figure 2 Number 100), the electronic device comprising a battery (See Figure 2 Number 30), an output voltage adjustment circuit (See Figure 2 Numbers 32, 156, and 166), a charging chip connected to the output voltage adjustment circuit (See Figure 2 Number 152 and Paragraphs 33-34, 68, and 76-77) and a processor (See Figure 2 Number 60 and Paragraph 29), the method comprising: in response to receiving, from the charging chip, event information indicating to reversely charge a to-be-charged device, controlling the output voltage adjustment circuit to output a first voltage to charge a to-be-charged device by the battery (See Paragraphs 73-75).  Leung does not explicitly disclose the electronic device comprising a first battery, a second battery, and a serial-parallel conversion circuit; and controlling the serial-to-parallel conversion circuit to couple the first battery and the second battery in 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung using the multiple batteries and serial-parallel conversion circuit of Mergener, and with the charging chip of Leung as the processor/charging chip sending the control signal to the serial-parallel conversion circuit, resulting in the invention of Claim 10, because the simple substitution of the multiple-battery battery-pack and serial-parallel conversion circuit of Mergener in place of the single-battery battery-pack and voltage boost circuit of Leung would have yielded the predictable result of providing the multiple voltages from a single battery pack without the need to perform voltage conversion (See Paragraphs 3-5 of Mergener).

In reference to Claim 13, Leung and Mergener disclose the limitations as applied to Claim 10 above.  Leung further discloses a non-transitory computer-readable storage medium storing instructions thereon for execution by a processing circuit to implement operations of the method (See Paragraphs 76-78).  

In reference to Claim 14, Leung discloses an electronic apparatus, comprising: a processor (See Figure 2 Number 152 and Paragraph 35); and a memory device storing instructions executable by the processor (See Paragraphs 76-78), wherein the processor is configured to execute the instructions in the memory device to perform operations of a charging method, which is applicable to an electronic device (See Figure 2 Number 100), the electronic device comprising a battery (See Figure 2 Number 30), an output voltage adjustment circuit (See Figure 2 Numbers 32, 156, and 166), and a charging chip connected to the output voltage adjustment circuit (See Figure 2 Number 152 and Paragraphs 33-35, 68, and 76-77) the method comprising: in response to receiving, from the charging chip, event information indicating to reversely charge a to-be-charged device, controlling the output voltage adjustment circuit to output a first voltage to charge a to-be-charged device by the battery (See Paragraphs 73-75).  Leung does not explicitly disclose the electronic device comprising a first battery, a second battery, and a serial-parallel conversion circuit; and controlling the serial-to-parallel conversion circuit to couple the first battery and the second battery in series to charge a to-be-charged device by the first battery and the second battery connected in series.  Mergener discloses an electronic apparatus (See Paragraph 3) comprising a first battery (See Figure 3 Number 12 ‘CELL 1’ and Figure 8 Number 20 [left]); a second 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung using the multiple batteries and serial-parallel conversion circuit of Mergener, and with the charging chip of Leung as the processor/charging chip sending the control signal to the serial-parallel conversion circuit, resulting in the invention of Claim 14, because the simple substitution of the multiple-battery battery-pack and serial-parallel conversion circuit of Mergener in place of the single-battery battery-pack and voltage boost circuit of Leung would have yielded the predictable result of providing the multiple voltages from a single battery pack without the need to perform voltage conversion (See Paragraphs 3-5 of Mergener).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung and Mergener as applied to Claim 1 above, and further in view of Chinese Patent Publication Number CN 108964182 A (Application Number 201810786273.1) to Beijing .

In reference to Claim 4, Leung and Mergener disclose the limitations as applied to Claim 1 above.  Leung further discloses a USB protocol chip (See Figure 2 Number 152 and Paragraph 31), a charging interface (See Figure 2 Number 20), and a processor (See Figure 2 Number 60 and Paragraph 29).  However, Leung and Mergener are silent as to how the electronic device establishes communications channels when switching between supplying power and receiving power (See Paragraphs 61-69 and 73-75 of Leung), and does not explicitly disclose a USB switching circuit; wherein the USB switching circuit is connected to the charging interface and the processor in the electronic device, respectively, to form a first communication channel for communication between the processor and the charging interface; the USB switching circuit is connected to the charging interface and the USB protocol chip which is connected to the processor, respectively, to form a second communication channel for communication between the processor, the USB protocol chip and the charging interface; and the USB switching circuit is connected to the processor, and is configured to switch to the first communication channel or the second communication channel according to the control signal of the processor.  Beijing Xiaomi discloses a USB switching circuit (See Figure 1 Number 108), a USB protocol chip (See Figure 1 Number 110) and a charging interface (See Figure 1 Number 104); wherein the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung and Mergener using the power supplying and reverse charging switching circuitry of Beijing Xiaomi, resulting in the invention of Claim 4, in order to yield the predictable result of increasing the reverse charging current value, thus increasing the speed and which the electronic device is charged (See Paragraphs 3-4 and 24).

In reference to Claim 5, Leung, Mergener, and Beijing Xiaomi disclose the limitations as applied to Claim 4 above.  Beijing Xiaomi further discloses that a first group of terminals of the USB switching circuit is connected to the charging interface (See Paragraphs 18 and 25), a second group of terminals of the USB switching circuit is connected to a DP pin and a DM pin of the processor in the electronic device (See .

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung, Mergener, and Beijing Xiaomi as applied to Claim 4 above, and further in view of US Patent Application Publication Number 2013/0166928 to Yang (“Yang”).

In reference to Claim 6, Leung, Mergener, and Beijing Xiaomi disclose the limitations as applied to Claim 4 above.  Leung, Mergener, and Beijing Xiaomi do not explicitly disclose a fourth switching device, wherein a first terminal of the fourth switching device is connected to a power pin Vbus of the charging interface, a second terminal of the fourth switching device is connected to a power input terminal of the USB protocol chip, and a control terminal of the fourth switching device is connected to the processor of the electronic device, and is configured to turn on or turn off the power pin Vbus of the charging interface and the power input terminal of the USB protocol chip according to the control signal of the processor.  Yang discloses a fourth switching 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung, Mergener, and Beijing Xiaomi using the Vbus power pin switch of Yang, resulting in the invention of Claim 6, in order to yield the predictable result of reducing power consumption while maintaining data transmission functionality with an external device (See Paragraphs 89-90 and 97).

In reference to Claim 7, Leung, Mergener, Beijing Xiaomi, and Yang disclose the limitations as applied to Claim 4 above.  Yang further discloses a power supply chip (See Figures 10A and 12 Number 150), wherein the power supply chip is connected to the processor and the USB protocol chip (See Figures 10A and 12), respectively, and is configured to supply power to the USB protocol chip or stop supplying power to the USB protocol chip according to the control signal of the processor (See Paragraphs 49, 61, and 122-123); and the USB protocol chip is electrically connected to one of the power supply chip and the power supply pin Vbus at a time (See Paragraphs 122-123).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung and Mergener as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2020/09127467 to Li (“Li”) and US Patent Application Publication Number 2006/0213682 to Moon et al. (“Moon”).

In reference to Claim 8, Leung and Mergener disclose the limitations as applied to Claim 1 above.  Leung further discloses that the electronic device may be a smartphone or tablet (See Paragraph 11).  However, Leung and Mergener are silent as to the particular physical structure of the electronic device, and do not explicitly disclose a foldable display screen configured for folding between a first region and a second region; wherein: the first battery is disposed at the first region; the second battery is disposed at the second region; and the serial-parallel conversion circuit comprises a flexible printed circuit disposed between the first and second regions.  Li discloses a foldable smartphone electronic device comprising a foldable display screen configured for folding between a first region and a second region; wherein: a first battery is disposed at the first region; a second battery is disposed at the second region; and a serial-parallel conversion circuit is disposed between the first and second batteries (See Paragraph 135).  However, Li is silent as to the particular structure of the interconnection structure for the serial-parallel conversion circuit between the first and second regions.  Moon discloses a foldable smartphone electronic device (See Paragraph 6) having a flexible printed circuit board with circuitry for providing electrical 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung and Mergener using the dual battery foldable display smartphone of Li and using the flexible printed circuit board of Moon, resulting in the invention of Claim 8, because Leung and Mergener are silent as to the particular structure of the smartphone electronic device, and the simple substitution of the dual battery foldable display smartphone of Li as the smartphone structure of Leung and Mergener would have yielded the predictable result of permitting flexible arrangement of the batteries and to allow use of only a portion of the display panel depending on the practical situations and operational requirements of the device (See Paragraph 135 of Li); and because Li is silent as to the particular structure of the interconnection structure for the serial-parallel conversion circuit between the first and second regions, and the simple substitution of the flexible printed circuit board of Moon as the interconnection structure between the regions would have yielded the predictable result of providing a connection between the two regions of the foldable smartphone in a manner that allows for repeated folding over a long period of time without causing severing of the connections due to bending fatigue (See Paragraphs 17-18 of Moon).

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung and Mergener as applied to Claim 10 above, and further in view of US Patent Application Publication Number 2019/0296569 to Chen et al. (“Chen”) and Beijing Xiaomi with reference, solely for the purpose of English language translation, to .

In reference to Claim 11, Leung and Mergener disclose the limitations as applied to Claim 10 above.  Leung, as modified by Mergener further discloses that prior to the controlling the serial-parallel conversion circuit to connect the first battery and the second battery in series, the method further comprises obtaining the event information sent by a charging chip (See Paragraphs 73-75 of Leung and Paragraphs 103-106 of Mergener).  Leung further discloses controlling a power supply chip to supply power to the USB protocol chip which sends a handshake protocol to the to-be-charged device through a second communication channel and receives a charging protocol feedback from the to-be-charged device; and obtaining handshake success information sent by the USB protocol chip (See Paragraphs 15-18 and 20 [the USB-PD Specification necessarily requires a power source device negotiating with power receiving device to determine the level of power provided]).  Leung and Mergener do not explicitly disclose the event information indicating that the charging chip detects a presence of a pull-down resistor on a charging line; in response to the event information, controlling a USB switching circuit to switch to a second communication channel which is formed between a USB protocol chip, a USB switching circuit and a charging interface, and simultaneously controlling a power supply chip to supply power to the USB protocol chip.  Chen discloses a USB charging device having a charging chip that detects a presence of a pull-down resistor on a charging line (See Figure 4A and Paragraph 38).  Beijing Xiaomi discloses obtaining event information sent by a charging chip, the event 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung and Mergener using the power pull-down resistor detection of Chen and the supplying and reverse charging switching circuitry of Beijing Xiaomi, resulting in the invention of Claim 11, in order to yield the predictable result of automatically detecting whether the charging output interface is connected to an external device (See Paragraph 38 of Chen); and to yield the predictable result of increasing the reverse charging current value, thus increasing the speed and which the electronic device is charged (See Paragraphs 3-4 and 24).

In reference to Claim 15, Leung and Mergener disclose the limitations as applied to Claim 14 above.  Leung, as modified by Mergener further discloses that prior to the controlling the serial-parallel conversion circuit to connect the first battery and the second battery in series, the method further comprises obtaining the event information sent by a charging chip (See Paragraphs 73-75 of Leung and Paragraphs 103-106 of Mergener).  Leung further discloses a USB protocol chip (See Figure 2 Number 152 and Paragraph 31) and a charging interface (See Figure 2 Number 20); controlling a power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung and Mergener using the power pull-.

Claim(s) 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung, Mergener, Chen, and Beijing Xiaomi as applied to Claim 10 above, and further in view of Yang.

In reference to Claim 12, Leung, Mergener, Chen and Beijing Xiaomi disclose the limitations as applied to Claim 11 above.  Leung, Mergener, Chen, and Beijing Xiaomi do not explicitly disclose that subsequent to the charging the to-be-charged device by the first battery and the second battery connected in series, the method further comprises: controlling the power supply chip to stop supplying power to the USB protocol chip, and simultaneously controlling a fourth switching device to be turned on, so that a power pin Vbus of the charging interface supplies power to the USB protocol chip.  Yang discloses that that subsequent to the outputting power, controlling a power supply chip (See Figures 10A and 12 Number 150) to stop supplying power (See Paragraphs 49, 61, and 122-123) to a USB protocol chip (See Figure 10A Number 101), and simultaneously controlling a fourth switching device to be turned on (See Figure 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung, Mergener, Chen, and Beijing Xiaomi using the Vbus power pin switch of Yang, resulting in the invention of Claim 12, in order to yield the predictable result of reducing power consumption while maintaining data transmission functionality with an external device (See Paragraphs 89-90 and 97).

In reference to Claim 16, Leung, Mergener, Chen and Beijing Xiaomi disclose the limitations as applied to Claim 15 above.  Leung, Mergener, Chen, and Beijing Xiaomi do not explicitly disclose that subsequent to the charging the to-be-charged device by the first battery and the second battery connected in series, the method further comprises: controlling the power supply chip to stop supplying power to the USB protocol chip, and simultaneously controlling a fourth switching device to be turned on, so that a power pin Vbus of the charging interface supplies power to the USB protocol chip.  Yang discloses that that subsequent to the outputting power, controlling a power supply chip (See Figures 10A and 12 Number 150) to stop supplying power (See Paragraphs 49, 61, and 122-123) to a USB protocol chip (See Figure 10A Number 101), and simultaneously controlling a fourth switching device to be turned on (See Figure 10A Number 102 and Paragraphs 97-98 and 122-123), so that a power pin Vbus of the charging interface supplies power to the USB protocol chip (See Paragraphs 122-123).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung, Mergener, Chen, and Beijing 

In reference to Claim 17, Leung, Mergener, Chen and Beijing Xiaomi disclose the limitations as applied to Claim 16 above.  Leung further discloses a processor (See Figure 2 Number 60 and Paragraph 29).  Beijing Xiaomi further discloses a USB switching circuit (See Figure 1 Number 108), a USB protocol chip (See Figure 1 Number 110) and a charging interface (See Figure 1 Number 104); wherein the USB switching circuit is connected to the charging interface and a processor (See Figure 1 Number 102) in the electronic device, respectively, to form a first communication channel for communication between the processor and the charging interface (See Figure 1 Number 112 and Paragraph 25); the USB switching circuit is connected to the charging interface and the USB protocol chip which is connected to the processor, respectively, to form the second communication channel for communication between the processor, the USB protocol chip and the charging interface (See Figure 1 Number 106 and Paragraphs 23 and 28); and the USB switching circuit is connected to the processor (See Figure 1), and is configured to switch to the first communication channel or the second communication channel according to the control signal of the processor (See Paragraph 21).

In reference to Claim 18, Leung, Mergener, Chen, and Beijing Xiaomi disclose the limitations as applied to Claim 17 above.  Beijing Xiaomi further discloses that a first .

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung, Mergener, Chen, and Beijing Xiaomi as applied to Claim 17 above, and further in view of Yang.

In reference to Claim 19, Leung, Mergener, Chen, and Beijing Xiaomi disclose the limitations as applied to Claim 17 above.  Leung, Mergener, Chen, and Beijing Xiaomi do not explicitly disclose a fourth switching device, wherein a first terminal of the fourth switching device is connected to a power pin Vbus of the charging interface, a second terminal of the fourth switching device is connected to a power input terminal of the USB protocol chip, and a control terminal of the fourth switching device is connected 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Leung, Mergener, and Beijing Xiaomi using the Vbus power pin switch of Yang, resulting in the invention of Claim 19, in order to yield the predictable result of reducing power consumption while maintaining data transmission functionality with an external device (See Paragraphs 89-90 and 97).

In reference to Claim 20, Leung, Mergener, Beijing Xiaomi, and Yang disclose the limitations as applied to Claim 19 above.  Yang further discloses a power supply chip (See Figures 10A and 12 Number 150), wherein the power supply chip is connected to the processor and the USB protocol chip (See Figures 10A and 12), respectively, and is configured to supply power to the USB protocol chip or stop .

Response to Arguments

Applicant’s arguments, see Pages 13-14, filed 20 February 2022, with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The aforementioned rejections have been withdrawn. 

Applicant's arguments, see Pages 15-19, filed 20 February 2022, with respect to the prior art rejections, have been fully considered but they are not persuasive.


Applicant has argued that Mergener does not disclose the claimed charging chip connected to the serial-parallel conversion circuit to provide the control signal from switching the serial-parallel conversion circuit (See Page 17).  In response, the Examiner notes that Applicant’s disclosure does not provide a specific definition of what constitutes a charging chip.  Thus, the broadest reasonable interpretation of a “charging chip” consistent with Applicant’s disclosure is a chip involved with or used for charging.  As can be seen from the disclosure of Mergener, the chip 112 of Figure 8 is involved with the charging of the batteries, since the cells need to be properly connected in order to properly charge (See Paragraphs 123-125).  Notwithstanding the above, Leung In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued that Yang does not disclose a switching device for connecting or disconnecting a power pin Vbus of the charging interface and a power input terminal of the USB protocol chip according to the control signal (See Page 18).  In response, the Examiner notes that Yang discloses a USB protocol chip (See Figure 10A Number 101, which is a USB protocol chip in accordance with the broadest reasonable interpretation consistent with Applicant’s disclosure) which receives power from a power pin Vbus of a charging interface (See Figure 10A Number 103 and Paragraph 97) via a switching device (See Figure 10A Number 102).  The switching device selectively connects the power pin Vbus to the USB protocol chip based on a control signal (See Paragraphs 97-98).

Applicant has argued that Yang does not disclose controlling to supply power to the USB protocol chip with the Vbus of the charging interface or to supply power to the USB protocol chip with the power supply chip (See Pages 18-19).  In response, the Examiner notes that Yang discloses a USB protocol chip (See Figure 10A Number 101, which is a USB protocol chip in accordance with the broadest reasonable interpretation consistent with Applicant’s disclosure) which receives power from a power pin Vbus of a charging interface (See Figure 10A Number 103 and Paragraph 97) via a switching device (See Figure 10A Number 102).  The switching device selectively connects the power pin Vbus to the USB protocol chip based on a control signal (See Paragraphs 97-98).  Power is supplied to the USB protocol chip or not supplied to the USB protocol chip according to the control signal of the processor (See Paragraphs 49, 61, and 122-123); and the USB protocol chip is electrically connected to one of the power supply chip and the power supply pin Vbus at a time (See Paragraphs 122-123).


Drawings

The drawings were received on 20 February 2022.  These drawings are acceptable.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186